Citation Nr: 0409180	
Decision Date: 04/08/04    Archive Date: 04/16/04

DOCKET NO.  03-14 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for diabetes mellitus Type 
II due to exposure to Agent Orange as a result of exposure to 
herbicides.


ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to December 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  September 2002 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi, which denied entitlement to the 
benefit currently sought on appeal.

REMAND

The veteran is seeking service connection for diabetes 
mellitus, Type II, due to exposure to herbicides during the 
Vietnam War.  

Private treatment records, dated from September 1987 to 
August 2000, document the veteran's ongoing treatment for 
diabetes mellitus.  A September 1987 Forrest General Hospital 
record notes a diagnosis of new onset insulin dependent 
diabetes mellitus.  The type is not specified.  The veteran's 
diabetes is referenced in a December 1999 Forrest General 
Hospital record as probable type II diabetes mellitus.  These 
private treatment records make no further reference to type.

VA outpatient clinical summaries, dated from January 2001 to 
July 2001, reference the veteran's disorder as diabetes 
mellitus, Type I.  Corresponding clinical examination reports 
for this period are not of record.  

Following a preliminary review of the record, the Board finds 
that the veteran's complete medical records are not of 
record.  The Board also notes a discrepancy exists among the 
veteran's diagnoses.  Therefore, further action by the RO is 
required to secure all relevant VA medical records.  
Additionally, a contemporaneous and thorough VA examination 
and medical opinion would assist the Board in clarifying the 
nature of the veteran's diabetes mellitus and would be 
instructive with regard to the appropriate disposition of the 
issue under appellate review.  Ascherl v. Brown, 4 Vet. 
App. 371, 377 (1993); see also, Hyder v. Derwinski, 1 Vet. 
App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121 (1991); 
Littke v. Derwinski, 1 Vet. App. 90 (1990).

Accordingly, the case is remanded to the RO via the Appeals 
Management Center in Washington, D.C. for the following:

1.  The RO must review the claims file and 
ensure that all obligations under the 
Veterans Claims Assistance Act of 2000 (VCAA) 
have been satisfied.  38 U.S.C. §§  5102, 
5103, and 5103A (West 2002); 38 C.F.R. 
§ 3.159(b).  See also, Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

2.  The RO should attempt to obtain copies of 
all VA medical records, to include outpatient 
clinical examination reports associated with 
the clinical health summaries dated from 
January 2001 to July 2001. 

3.  Following completion of the above, the 
veteran should be scheduled for a VA 
examination by an endocrinologist or other 
appropriate specialist, in order to determine 
the nature and etiology of any diagnosed 
diabetes.  It is essential that the claims 
folder be provided to the examiner for review 
in conjunction with this examination and that 
fact should be so noted in the medical 
report.  All necessary testing, to include x-
ray studies and specialized tests, should be 
performed and the results reported in detail.  
In conjunction with a review of the claims 
folder and an examination of the veteran, the 
examiner is asked to render an opinion as to 
the following:

Is it at least as likely as not 
(probability of 50 percent or better) 
that the veteran has "Type II" or 
"adult onset" diabetes mellitus?

A complete rationale should be given for any 
opinion and conclusion expressed.  
Additionally, the examiner should identify 
those facts determined to be clinically 
significant and relied upon as the basis for 
the expressed opinion.

4.  Thereafter, the RO should readjudicate 
the issue of entitlement to service 
connection for diabetes mellitus due to 
exposure to herbicides.  If the benefit 
sought on appeal remains denied, the veteran 
should be provided a supplemental statement 
of the case.  The supplemental statement of 
the case must contain notice of all relevant 
actions taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue on appeal.  An 
appropriate period of time should be allowed 
for response.

The case should then be returned to the Board for further 
appellate consideration.  The Board intimates no opinion as 
to the ultimate outcome of this appeal.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




